ON REHEARING
May 31, 1934
Me. Justice Wole
delivered the opinion of the court.
At the conclusion of our original opinion in this case we said:
1 ‘ Taking it for granted that the measure of damages was the rents that the defendant received, the appellant does not convince us that the apportionment made by the court was not correct. The apportionment to be made did not necessarily depend upon the relative value of the lands finally transferred to the plaintiffs to the whole value, but might be calculated upon the value of the said property taken absolutely.
*796“We can not imagine that the buildings with a half acre of lands and the other 50 acres could fail to produce $120 a year to the defendant, and as they were so saliently capable of producing that amount, we think the court committed no error in its apportionment.
“Furthermore, the better authority is that a person deprived of the use of property is not limited to the rents and profits actually received. Citing from 19 C. J. 1242:
‘ ‘ ‘ The general rule is that the owner is not confined to the rents actually received by the party required to make restitution but is entitled to recover the rental value of the property, but there is some authority apparently to the contrary.’
“Indeed we have some question of whether the plaintiffs might have not been entitled to more.”
•If we had stopped with the first paragraph, there would have been no reason for a reconsideration. The fact was, however, that although in the principal opinion it was recognized that the rents were ceded to the defendant, Mario Mercado e Hijos, yet erroneously we had the idea that the half ' acre and the fifty acres that were to be conveyed to the plaintiffs-appellees were free from the lease. In other words, we thought that the fifty acres and the half acre were to pass to the appellees absolutely and that being deprived of the possession, they were entitled to whatever rents and profits they could obtain. It transpired that the contract of lease was made by the appellees before they transferred any part of the property to the appellant. Therefore, we were not entitled to consider what the appellees might have obtained as rents and profits if they had the actual possession of the property free of the rent charge.
At the time of the previous hearing we were without a brief of the appellees. We agree with the latter that whether or not they could obtain rents or profits from the property, nevertheless, the title to the property would have been of some value to them. This much the court might have taken into consideration. Also perhaps when the lease terminated in 1926 the court could have taken into consideration the *797rental of the property for the four years that elapsed from the end of the lease and the rendition of the opinion by the court below. The appellees also indicate that at the time of the hearing, while the appellant had agreed to do so, it still had not made a formal deed of transfer to the fifty acres and the one-half acre.
The appellant does not satisfy ns that the apportionment made by the court below was not correct. We are quite agreed with the appellees that there was nothing in the original contract by which the appellant was to retain all the rents. We are in accord with the conclusion of the court that the fifty acres and the one-half acre were to be transferred to the appellees and be held by them in the same manner as the other one hundred acres were held by the appellant, all subject to the lease. As the appellees assume, we find no reason to change the other considerations of our original opinion,, and the judgment will be affirmed.